PER CURIAM.
Alphonzo Taylor, Sr. appeals the magistrate judge’s order granting summary judgment in favor of Appellee on Taylor’s hostile work environment and retaliation *124claims.* We have reviewed the record and the magistrate judge’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. Taylor v. Virginia, No. CA-00-871 (E.D.Va. Dec. 17, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by a magistrate judge pursuant to 28 U.S.C. § 636(c)(1) (1994).